                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DAVID WILLIAM BOONE COTTRELL,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:19-CV-660-RLM-MGG

 JOSEPH V. SIMANSKI,

                          Defendant.

                              OPINION AND ORDER

      David William Boone Cottrell, a prisoner without a lawyer, is suing Joseph

V. Simanski, the public defender in his state criminal case, for “mal-practice,

ineffective assistance of counsel [and] delay in judicial proceedings.” ECF 1 at 1.

The court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Cottrell is a state criminal defendant. Joseph V. Simanski is the

appointed public defender in his state criminal case. “[T]o state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of
private actors can transform them into state actors for § 1983 purposes, the facts

must allow an inference that defendant’s actions are “fairly attributable to the

state.” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017)

(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). The facts Mr.

Cottrell alleges don’t allow such an inference because a criminal defense

attorney, even an appointed public defender, doesn’t act under color of state law.

Polk County v. Dodson, 454 U.S. 312 (1981).

      Though it’s usually necessary to give a plaintiff a chance to file an amended

complaint when a case is dismissed without a motion, see Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would

be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009)

(“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”). Mr. Cottrell’s is such a case.

      For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A

because this complaint does not state a federa claim upon which relief can be

granted.

      SO ORDERED on September 16, 2019


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        2
